Citation Nr: 1627391	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-33 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for allergic rhinitis (claimed as sinusitis).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1995 to April 2008. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The Veteran submitted additional evidence on the day of the hearing with a waiver of the RO's initial consideration.  The undersigned Veterans Law Judge also held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2012 at which time he was diagnosed with hypertension.  The examiner stated that the Veteran's hypertension was less likely as not caused by or a result of elevated blood pressure readings shown in the service treatment records.  However, the examiner did not provide any rationale for his conclusion other than the fact that the Veteran was not diagnosed or treated for hypertension in service.  In addition, the examiner did not address the fact that the Veteran sought treatment for hypertension shortly after his military service and was prescribed medication (even though he did not have diastolic pressure predominantly 100 or more in order to warrant presumptive service connection).  Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's hypertension.

With respect to the claim for service connection for a skin disorder, the Veteran was afforded a VA examination in March 2012 at which time he was noted to have a history of dermatitis.  The Veteran has contended that he developed a skin rash in service affecting his face, legs, and sides of the body.  He testified that he currently has the same symptoms in the same locations and uses the same topical medications that he did during service.  See Board hearing transcript at 18-20.  The VA examiner noted that upon examination, there was no current evidence of atopic dermatitis, contact dermatitis, seborrhea, or eczema.  Rather, the examiner stated that a physical examination of the Veteran indicated that he had rosacea of the face and upper back.  Furthermore, the examiner opined that rosacea is unrelated to the contact dermatitis, tinea corpus, superficial folliculitis, and facial seborrhea that were assessed during service.  However, the Veteran's VA treatment reports show that, during the appeal period, he has been assessed as having dermatitis and prescribed Desonide cream.  See April 2010 VA treatment record.  Based on the foregoing, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any skin disorder that may be present. 

With respect to the remaining claim, the Veteran was afforded a VA examination in March 2012, and an addendum opinion was obtained in June 2012.  The examiner assessed the Veteran as having non-allergic rhinitis and acute sinusitis.  The examiner opined that the Veteran's chronic non-allergic rhinitis is less likely as not caused by or a result of the acute sinusitis shown in the service treatment reports.  In so finding, the examiner stated that the Veteran's acute sinusitis resolved, as there was no continued treatment for the disorder thereafter.  The examiner also opined that the Veteran's current non-allergic rhinitis was unrelated to his in-service diagnosis of allergic rhinitis because he more than likely had an upper respiratory condition rather than allergic rhinitis during service.  However, the Board notes that VA treatment records show a diagnosis of and treatment for sinusitis following service.   See December 2009 and February 2010 VA treatment records.  In addition, private treatment records show that the Veteran was diagnosed as having sinusitis and prescribed antibiotics on numerous occasions following active service.  See e.g. August 2009, October 2010, and October 2012 treatment records from Dr. A.H. (initials used to protect privacy).  As such, the Board finds an additional examination and medical opinion are needed. 
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, a skin disorder, allergic rhinitis, and sinusitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records from the VA Medical Center in Orlando, Florida, dated from June 2012. 

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the March 2012 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion regarding the nature and etiology of the Veteran's hypertension.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension is causally or etiologically related to his military service, to include any elevated blood pressure readings therein.  

In rendering the opinion, the VA examiner should consider the Veteran's service treatment records showing multiple elevated blood pressure readings, including an April 1998 blood pressure reading of 146/73, a November 2003 blood pressure reading of 144/84, a January 2006 blood pressure reading of 139/90; and a December 2008 VA treatment record showing a diagnosis of hypertension and prescription for medication with a report from the Veteran that he had a history of hypertension that had not been treated. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders present at any point since the Veteran filed his claim in January 2009.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology therein. 

In rendering the opinion, the examiner should consider the service treatment records, including a December 1997 diagnosis of contact dermatitis and tinea corpus affecting the abdomen; a February 1998 diagnosis of contact dermatitis affecting the trunk and erythematous papules on the flanks and back; a March 1998 diagnosis of erythematous dermatitis and history of eczema; an October 1998 diagnosis of atopic dermatitis on the face; a November 2003 diagnosis of mild eczema and a prescription for Desonide cream; VA treatment records showing a diagnosis of dermatitis and a prescription for Desonide cream; and the November 2012 private VA disability Benefits Questionnaire showing a diagnosis of atopic dermatitis and eczema and a prescription for Desonide cream.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any allergic rhinitis and/or sinusitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current allergic rhinitis and sinusitis manifested during the Veteran's military service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.  

In rendering this opinion, the examiner should consider the April 1998 service treatment record showing a diagnosis of acute sinusitis and headaches; the December 2009 and February 2010 VA treatment records showing  diagnosis of unspecified chronic sinusitis; the June 2008 private treatment record showing complaints of severe headaches and sinus pain; and the June 2008, August 2009, November 2009, October 2010, and October 2012 treatment records from Dr. A.H. showing a primary diagnosis of sinusitis and the prescription of antibiotics. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




